UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1655



JIANQING WU,

                                              Plaintiff - Appellant,

           versus


EQUIFAX,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:03-cv-01290-AW)


Submitted:   February 14, 2007          Decided:     February 27, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jianqing Wu, Appellant Pro Se. John J. Friedline, KILPATRICK &
STOCKTON, LLP, Atlanta, Georgia; Nathan Daniel Adler, NEUBERGER,
QUINN, GIELEN, RUBIN & GIBBER, PA, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jianqing Wu appeals the district court’s order granting

Equifax’s Fed. R. Civ. P. 56 motion for summary judgment and

denying Wu’s motion for partial summary judgment in this action

filed under the Fair Credit Reporting Act.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court. See Wu v. Trans Union,

No. 8:03-cv-01290-AW (D. Md. May 2, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -